Citation Nr: 1511948	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1983 to June 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran filed a notice of disagreement in response to the June 2011 rating decision's denial of service connection for hypertension.  Thereafter, service connection for hypertension with a noncompensable rating was granted in a February 2013 rating decision.  The Veteran filed a timely notice of disagreement with the assignment of a noncompensable rating.  In February 2014, the RO issued a statement of the case (SOC) addressing the rating issue.  In the cover letter sent with the SOC, the Veteran was informed of the requirement that he submit a timely substantive appeal to perfect his appeal.  He did not do so, and the issue has not been certified for appellate consideration.  

Although the Veteran's representative provided argument for the issue in a September 2014 informal hearing presentation, it appears that the representative was not aware that the Veteran had not perfected an appeal with respect to this issue.  In any event, the argument from the representative was submitted after the expiration of the period for filing a timely substantive appeal.  Therefore, the issue is not properly before the Board.  If the Veteran is seeking a compensable rating for his hypertension, he or his representative should so inform the RO, which should respond appropriately to any such claim.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.





REMAND

The Veteran contends that he has a psychiatric disorder due to stressful events in service and/or as secondary to service-connected headaches.

Private treatment records from Wade Family Medical Center indicate the Veteran was seen for treatment of symptoms of anxiety and irritability related to a diagnosis of generalized anxiety disorder beginning in September 2007.

An April 2010 statement from S.P. indicates the Veteran received treatment for multiple health conditions at the Wade Family Medical Center and discussed dealing with a lot of stress while in the Special Forces due to not knowing when he would be called to deploy and witnessing dead people and the death of a friend on deployment.  S.P. stated that the Veteran believed he was "coping okay" with the stressors after he retired but began to have panic attacks and insomnia when his wife got sick.  He stated that he felt like it was a breaking point and S.P. opined that it was, "at least as likely as not that his wife's illness was a trigger for an underlying mental condition of stress and anxiety stemming back to his time as an active duty soldier."

In a December 2010 VA examination, the Veteran reported that he was in the Special Forces from 1994 to 2005, and that his wife was hospitalized in August 2005 and later diagnosed with bipolar disorder.  He reported that he began having anxiety attacks in September 2005 and was medicated for depression.  He indicated that his medication has increased over the years and he experienced symptoms of anxiety and depression when it wore off.  The Veteran reported he was unaware of what caused his symptoms of irritability, difficulty getting along with others, difficulty concentrating, sleep impairment, and fleeting suicidal thoughts.  The examiner diagnosed anxiety disorder not otherwise specified and opined the Veteran's anxiety and depression were not related to headaches or other physical symptoms because they were most likely related to the wife's mental health problems.  The examiner further noted the Veteran had occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to depressed mood, anxiety, and chronic sleep impairment but also stated that the examination revealed the Veteran required treatment for posttraumatic stress disorder (PTSD).  In a December 2010 VA addendum opinion, the examiner indicated that PTSD was written in error, that the Veteran required treatment for anxiety disorder, and that anxiety disorder was not caused by or the result of service-connected headaches, right hip condition, tinnitus, lumbar spine disability, cervical spine disability, bilateral knee disability, or lichen simplex chronicus.

In an August 2011 notice of disagreement, the Veteran stated that his wife's health could have been a trigger and noted that his mother and sisters were also treated for depression and the stress from the years in Special Operations may have contributed to his mental health condition that manifested initially as panic attacks.  In an April 2013 statement, the Veteran argued that depression and anxiety do not develop overnight and become chronic, but rather his wife's health was more likely a trigger that caused an already existing condition to manifest.  

In a May 2014 statement, the Veteran's representative indicated that the Veteran sought service connection for a psychiatric disability as secondary to service-connected headaches.  In a September 2014 informal hearing presentation, the Veteran's representative noted that the Veteran was diagnosed with a psychiatric condition two months after he retired from active service and contended that the RO considered the proximity in time to service or request a stressor statement from the Veteran.

The Board finds the December 2010 VA examination report inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the December 2010 VA examiner do not fully address the requested inquiries.  The VA examiner only stated that the Veteran's anxiety disorder was unrelated to service-connected disabilities.  The examiner failed to provide opinions concerning whether the disorder originated during active service, is otherwise related to active service, or was aggravated by service-connected disabilities.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the examiner failed to provide a rationale that accounted for S.P.'s April 2010 statement that the Veteran's psychiatric disability directly related to his service in Special Operations.  Therefore, the claim must be remanded for another VA examination.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any relevant VA Medical Center treatment records.

2. Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist (other than the person who performed the December 2010 examination) to determine the nature and etiology of all acquired psychiatric disorders present since the Veteran's discharge from service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the Veteran's pertinent history, the examiner should identify each acquired psychiatric disorder that has been present since the Veteran's discharge from service.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected disabilities, to specifically include service-connected headaches.   

The rationale for all opinions expressed must also be provided.  The examiner should specifically discuss the April 2010 statement from S.P. that the Veteran's anxiety disorder is related to stress and incidents on active duty.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




